Name: Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases
 Type: Regulation
 Subject Matter: documentation;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|31985R2967Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases Official Journal L 285 , 25/10/1985 P. 0039 - 0040 Finnish special edition: Chapter 3 Volume 19 P. 0192 Spanish special edition: Chapter 03 Volume 38 P. 0076 Swedish special edition: Chapter 3 Volume 19 P. 0192 Portuguese special edition Chapter 03 Volume 38 P. 0076 *****COMMISSION REGULATION (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 2 and 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), and in particular Article 5 (1) thereof, Whereas detailed rules should be laid down for the application of Regulation (EEC) No 3220/84, in particular, measures designed to ensure that it is applied on a uniform basis; Whereas 'weight' is taken to mean the weight of the cold carcase; whereas this is calculated by applying to the result of the weighing a conversion coefficient to be determined; whereas that coefficient may vary depending on the time between the weighing and the sticking of the pig; whereas an adjustment of the coefficient should therefore be allowed; Whereas the lean-meat content of carcases is assessed by means of authorized grading methods; whereas only statistically proven assessment methods may be authorized; whereas authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment which should be specified; Whereas the marking of carcases is, without prejudice to Article 4 (2) of Regulation (EEC) No 3220/84, compulsory; whereas, in order to make the market more transparent, detailed rules should be laid down as regards marking and identification of the carcases whilst providing for derogations in certain circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules implementing Regulation (EEC) No 3220/84 determining the Community scale for grading pig carcases. Article 2 1. The weight of the cold carcase as referred to in the first subparagraph of Article 2 (2) of Regulation (EEC) No 3220/84 shall be obtained by deducting 2,0 % from the warm weight recorded not more than 45 minutes after the pig has been stuck. 2. If, in a given slaughterhouse, the 45-minute period between the sticking and the weighing of the pig cannot generally be observed, the competent authority of the Member State concerned may allow this period to be exceeded provided that the deduction of 2,0 % specified in paragraph 1 shall be reduced by 0,1 point for every additional quarter of an hour or part thereof that has elapsed. 3. By way of derogation from paragraphs 1 and 2, the weight of the cold carcase may be calculated by reference to predetermined scales of absolute weight reductions established by Member States in accordance with the characteristics of their pig herds and notified to the Commission. The use of such scales shall be authorized in accordance with the procedure provided for in Article 24 of Regulation (EEC) No 2759/75, if the reductions for individual weight classes correspond, as far as possible, to the reductions resulting from paragraphs 1 and 2. Article 3 1. No method for assessing the lean meat content of carcases shall be authorized as a grading method within the meaning of Article 2 (3) of Regulation (EEC) No 3220/84 unless: - it is based on a representative sample of the national or regional pigmeat production concerned, by the assessment method, consisting of at least 120 carcases, of which the lean meat content has been ascertained in accordance with the first subparagraph of Article 2 (3) of Regulation (EEC) No 3220/84 either directly or through national dissection methods with equivalent effect, and - The coefficient of determination is greater than R2 = 0,64. 2. Authorization of the grading methods shall, moreover, be subject to the residual standard error in assessment being less than se = 2,5. 3. Member States shall notify the Commission of the grading methods they wish to have authorized for application in their territory, indicating the principles on which these methods are based and the equations used for assessing the percentage of lean meat, including the correlation between the lean meat content established through any national dissection method used for that purpose and the dissection method as laid down in the first subparagraph of Article 2 (3) of Regulation (EEC) No 3220/84. Application of grading methods in the territory of a Member State shall be authorized in accordance with the procedure provided for in Article 24 of Regulation (EEC) No 2759/75. 4. The application of grading methods must correspond in all particulars to the description given in the Community Decision authorizing them. Article 4 1. Without prejudice to Article 4 (2) of Regulation (EEC) No 3220/84, pig carcases shall be marked with the capital letter denoting the grade of the carcase on the scale given in Article 3 (2) and (3) thereof or with the percentage of estimated lean meat pursuant to Article 4 (1) thereof and, should the need arise, with any other particulars which are considered appropriate. The letters or numerals must be at least two centimetres high. Any non-toxic, indelible and heat- resistant ink may be used for marking as well as any other form of permanent marking authorized in advance by the competent national authorities. 2. Half-carcases shall be marked on the skin of the hind shank or the ham. 3. A label affixed in such a manner that it cannot be removed without being damaged shall also be an acceptable form of marking. Article 5 In the case specified in Article 4 (2) of Regulation (EEC) No 3220/84, pig carcases shall be individually identified by any unalterable means. Article 6 Member States shall adopt the measures they consider necessary to guarantee the application of this Regulation in their territory, and shall inform the Commission of such measures as soon as possible. Article 7 This Regulation shall enter into force on 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 307, 18. 11. 1980, p. 5. (3) OJ No L 301, 20. 11. 1984, p. 1.